United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1144
                                   ___________

Samuel Lewis Taylor,                 *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Missouri.
Robyn Combs; Pamela Swartz;          *
Walter Koon; Curtis Nelson;          * [UNPUBLISHED]
Gregory Patrick; John Doe; Dave      *
Dormire; Lisa Jones; Darlene Wansing *
Steve Houston; Chris Swicord,        *
                                     *
            Appellees.               *
                                ___________

                             Submitted: July 7, 2010
                                Filed: July 22, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Inmate Samuel Lewis Taylor appeals from the final judgment of the district
court in his 42 U.S.C. § 1983 action. We have carefully reviewed the record and
conclude, for the reasons stated by the district court, that it was proper to dismiss,
under 28 U.S.C. §§ 1915A and 1915(e)(2)(B), Taylor’s claims concerning loss or
damage to his property; that it was also proper for the court to dismiss the claims
against the John Doe defendants under Federal Rule of Civil Procedure 4(m); and that
summary judgment was warranted on the claim against Pamela Swartz. Contrary to
Taylor’s assertions on appeal, there is nothing in the district court record indicating
he sought leave to amend his complaint to add another defendant.

       As to the grant of summary judgment on the remaining claims against the
Missouri Department of Corrections (MDOC) officials and employees, we agree with
the district court’s analysis on all claims but those of excessive force against
defendants Walter Koon, Curtis Nelson, and Gregory Patrick arising from an incident
when they and other members of a movement team moved Taylor from one cell to
another. Even if Taylor could not specifically identify which member or members of
the movement team hit him, as he pointed out below, the MDOC defendants did not
deny that he was hit during transport while he was face-down on a gurney and
cuffed--and thus when he was no longer a threat--or that none of the movement-team
members tried to stop the hitting.1 See Krout v. Goemmer, 583 F.3d 556, 565 (8th
Cir. 2009) (prison guard could be liable under § 1983 if he saw another correctional
officer hit inmate several times but did nothing to stop assault); Walker v. Bowersox,
526 F.3d 1186, 1188 (8th Cir. 2008) (per curiam) (officers may reasonably use force
in good-faith effort to restore or maintain discipline, but force may not be used
maliciously or sadistically for purpose of causing harm; in considering whether force
was reasonable and in good faith, courts must consider, among other things, need for
applying force and threat responsible officials reasonably perceived). Accordingly,
we affirm the dismissal of all but the excessive force claims against Koon, Nelson, and
Patrick, which we remand for further proceedings consistent with this opinion. We
also grant Taylor’s motion for leave to use the original record.
                        ______________________________




      1
       Based on the record below, including Taylor’s complaint, we interpret Taylor’s
excessive-force claim as arising only from the alleged hitting.

                                         -2-